Reinhard, C. J.
This action is based upon a judgment rendered by a justice of the peace. The court overruled a demurrer to the complaint, and this ruling *182is assigned as error. There are no averments in the complaint which show that the justice who rendered it had jurisdiction. It is not shown that a summons was issued and served on the appellants, nor that there was any appearance by them, or either of them; nor that they, or either of them, resided in the township in which the action was brought at the time of its institution. Neither is it averred that the judgment was duly rendered. A justice’s court is one of limited jurisdiction, and nothing will be presumed in its favor. In the absence of averments showing jurisdiction the complaint is insufficient, unless it be alleged that the judgment was duly rendered. The latter expression is authorized by statute as a substitute for the averment of jurisdictional facts. Hopper v. Lucas, 86 Ind. 43.
Filed September 17, 1895.
Judgment reversed, with directions to sustain the demurrer to the complaint.